Exhibit 10.1
 
AGREEMENT TO ORGANIZE


AND


OPERATE A JOINT VENTURE


AGREEMENT made as of the 14th day of June, 2018 between Digital Power Lending,
LLC, a California limited liability company ("DPL"), QPAGOS, a Nevada
corporation ("QPAGOS") and Innovative Payment Systems, Inc., a Delaware
corporation (“IPS”).
WHEREAS, QPAGOS develops, markets, licenses and supports a range of electronic
payments technology in Mexico, including self-service kiosks, mobile and
PC-based applications;
WHEREAS, DPL, QPAGOS and IPS desire to form a Delaware limited liability company
to be named  Innovative e-Payment Solutions, LLC ("Newco") for the purpose of
conducting an electronic payments business in the State of California by
acquiring, deploying, marketing, managing and operating a network of
approximately 1,000 self-service kiosks to be purchased from QPAGOS;
WHEREAS, IPS introduced DPL to QPAGOS and has been engaged in various
organizational activities on behalf of Newco, including securing office space,
interviewing prospective employees and identifying potential kiosk locations in
the State of California; and
NOW, THEREFORE, in consideration of the foregoing premises and the covenants
hereinafter set forth, it is mutually agreed, as follows:


ARTICLE I
DEFINITIONS
As used herein, the following terms shall have the following meanings:

1.1
The “Certificate of Formation” shall mean the certificate of formation of Newco
in the form annexed hereto as Exhibit A.

1.2
The "Closing Date" shall mean July 1, 2018, or such other date as may be
mutually agreed upon in writing between DPL, QPAGOS and IPS and in which all
conditions of closing have been met or waived.

 
1

--------------------------------------------------------------------------------

 
1.3
The “Credit Agreement” shall mean the credit facility agreement to be entered
into between Newco and DPL, in the form annexed hereto as Exhibit B, to provide
Newco, subject to certain conditions, an amount equal to the lesser of (i) the
amount to finance the purchase of 500 Units or (ii) $2,500,000 in long-term
financing to purchase and license QPAGOS self-service kiosks subject to the
terms and conditions contained therein.

1.4
The “Supply Agreement” shall mean the exclusive supply agreement to be entered
into between Newco and QPAGOS, in the form annexed hereto as Exhibit C, for the
supply of QPAGOS Products (as defined) in the State of California.

1.5
The "Operating Agreement" shall mean the operating agreement of Newco to be
entered into between DPL, QPAGOS and IPS in the form annexed hereto as Exhibit
D.



ARTICLE II
ORGANIZATION OF NEWCO
2.1
On or before the Closing Date, DPL, QPAGOS and IPS shall cause to be filed with
the Secretary of State of the State of Delaware the Certificate of Formation
forming Newco.

2.2
On or prior to the Closing Date, DPL, QPAGOS and IPS shall enter into the
Operating Agreement.

2.3
On or before the Closing Date, DPL, QPAGOS and IPS will contribute to Newco
their respective initial capital contributions as set forth in the Operating
Agreement.



ARTICLE III
ENTRY INTO CREDIT AGREEMENT
AND SUPPLY AGREEMENT
Subject to the terms and conditions herein set forth:
3.3
On the Closing Date, DPL and Newco shall enter into the Credit Agreement.

3.2
On the Closing Date, QPAGOS and Newco shall enter into the Supply Agreement, and
Newco shall pay to QPAGOS the amount due for the initial order due thereunder.

 
2

--------------------------------------------------------------------------------

 
ARTICLE IV
DPL’S REPRESENTATIONS AND WARRANTIES
DPL hereby represents and warrants to, and agrees with QPAGOS and IPS, as
follows:
4.4
Organization and Good Standing.  DPL is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
California and is in good standing as a foreign entity in each other
jurisdiction where the properties owned, leased or operated or the business
conducted by it requires such qualification, and where failure to so qualify
would have a material adverse effect.

4.5
Corporate Authority.  DPL has full authority to execute and to perform this
Agreement, the Credit Agreement and the Operating Agreement in accordance with
their terms; the execution and delivery of this Agreement, the Credit Agreement,
the Operating Agreement and the consummation of the transactions contemplated
hereby and thereby do not and will not result in a breach, violation or default
or give rise to an event which with the giving of notice or after the passage of
time, or both, would result in a breach, violation or default of any of the
terms or provisions of its charter documents or of any indenture, agreement,
judgment, decree, order or other instrument or restriction to which DPL is a
party; the execution and delivery of this Agreement, the Credit Agreement and
the Operating Agreement have been and, as of the Closing Date, the consummation
of the transactions contemplated hereby and thereby will have been, duly
authorized by all requisite company action on the part of DPL and, as of the
Closing Date, no further authorization or approval, whether of the stockholders
or directors of DPL or of governmental bodies or otherwise, will be necessary in
order to enable DPL to enter into and perform the same; and this Agreement, the
Credit Agreement and the Operating Agreement each constitutes a valid and
binding obligation enforceable against DPL in accordance with its terms.

 
3

--------------------------------------------------------------------------------

 
4.3
Governmental Approval.  No approval or authorization of or filing with any
governmental authority on the part of DPL is required as a condition to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

4.4
No Brokers and Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any rights, interest or claim
against or upon QPAGOS, IPS or Newco for any commission, fee or other
compensation as a finder or broker because of any act or omission by DPL.

4.5
Subject to the successful purchase, implementation and operations of the 1,000
Units by Newco in accordance with Newco’s business plan, DPL may enter into
discussions with Newco with the view to finance the next 9,000 Units to be
purchased by Newco.



ARTICLE V
QPAGOS’ REPRESENTATIONS AND WARRANTIES
QPAGOS hereby represents and warrants to, and agrees with DPL and IPS as
follows:
5.6
Organization and Good Standing.  QPAGOS is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and is in
good standing as a foreign corporation in each other jurisdiction where the
properties owned, leased or operated or the business conducted by it requires
such qualification, and where failure to so qualify would have a material
adverse effect.

5.7
Corporate Authority.  QPAGOS has full authority to execute and to perform this
Agreement, the Supply Agreement and the Operating Agreement in accordance with
their terms; the execution and delivery of this Agreement, the Supply Agreement,
the Operating Agreement, and the consummation of the transactions contemplated
hereby and thereby, do not and will not result in a breach, violation or default
or give rise to an event which with the giving of notice or after the passage of
time, or both, would result in a breach, violation or default of any of the
terms or provisions of its charter documents or of any indenture, agreement,
judgment, decree, order or other instrument or restriction to which QPAGOS is a
party; the execution and delivery of this Agreement, the Supply Agreement and
the Operating Agreement have been and, as of the Closing Date, the consummation
of the transactions contemplated hereby and thereby will have been, duly
authorized by all requisite corporate action on the part of QPAGOS and, as of
the Closing Date, no further authorization or approval, whether of the
stockholders or directors of QPAGOS or of governmental bodies or otherwise, will
be necessary in order to enable QPAGOS to enter into and perform the same; and
this Agreement, the Supply Agreement and the Operating Agreement each
constitutes a valid and binding obligation enforceable against QPAGOS in
accordance with its terms.

 
4

--------------------------------------------------------------------------------

 
5.3
Governmental Approval.  No approval or authorization of or filing with any
governmental authority on the part of QPAGOS is required as a condition to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

5.4
No Brokers and Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any rights, interest or claim
against or upon DPL, IPS or Newco for any commission, fee or other compensation
as a finder or broker because of any act or omission by QPAGOS.



ARTICLE VI
IPS’S REPRESENTATIONS AND WARRANTIES
IPS hereby represents and warrants to, and agrees with DPL and QPAGOS as
follows:
6.8
Organization and Good Standing.  IPS is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is in
good standing as a foreign corporation in each other jurisdiction where the
properties owned, leased or operated or the business conducted by it requires
such qualification, and where failure to so qualify would have a material
adverse effect.

 
5

--------------------------------------------------------------------------------

 
6.9
Corporate Authority.  IPS has full authority to execute and to perform this
Agreement and the Operating Agreement in accordance with their terms; the
execution and delivery of this Agreement, the Operating Agreement, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not result in a breach, violation or default or give rise to an event which
with the giving of notice or after the passage of time, or both, would result in
a breach, violation or default of any of the terms or provisions of its charter
documents or of any indenture, agreement, judgment, decree, order or other
instrument or restriction to which IPS is a party; the execution and delivery of
this Agreement and the Operating Agreement have been and, as of the Closing
Date, the consummation of the transactions contemplated hereby and thereby will
have been, duly authorized by all requisite corporate action on the part of IPS
and, as of the Closing Date, no further authorization or approval, whether of
the stockholders or directors of IPS or of governmental bodies or otherwise,
will be necessary in order to enable IPS to enter into and perform the same; and
this Agreement and the Operating Agreement each constitutes a valid and binding
obligation enforceable against IPS in accordance with its terms.

6.3
Governmental Approval.  No approval or authorization of or filing with any
governmental authority on the part of IPS is required as a condition to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

6.4
No Brokers and Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any rights, interest or claim
against or upon DPL, QPAGOS or Newco for any commission, fee or other
compensation as a finder or broker because of any act or omission by IPS.

ARTICLE VII
COVENANTS
7.10
Conduct Pending the Closing.  Pending the Closing, none of DPL, QPAGOS or IPS
shall take any act or omit to take any act which will cause a breach of any
representation, warranty or covenant made by them hereunder.

7.2
Publicity.  Each of DPL, QPAGOS and IPS agree that no public release or
announcement concerning the transactions contemplated hereby shall be issued
without the advance approval of the other parties; and no such approval shall be
unreasonably conditioned, withheld or delayed.

 
6

--------------------------------------------------------------------------------

 
7.3
Best Efforts.  Each of DPL, QPAGOS and IPS shall use its best efforts to cause
to be fulfilled all conditions precedent to its obligations to close the
transaction contemplated hereunder as soon as practicable and, in any event, by
July 1, 2018.

7.4
Right of First Refusal. The Supply Agreement shall provide that, in addition to
the exclusive rights to be granted to Newco in the State of California, upon and
following Newco’s payment in full for no less than 1,000 units of the Products
(as therein defined) from QPAGOS under the Supply Agreement, QPAGOS shall
provide Newco with no less than thirty (30) days prior notice of any proposed
new appointment of an exclusive purchaser for the Products in the United States
outside of the State of California.  In connection with such notice (the
“Transaction Notice”), QPAGOS shall provide Newco with the material terms of the
proposed exclusive purchaser opportunity.  Newco shall thereupon have the right
to enter into the proposed exclusive purchaser opportunity with QPAGOS by
delivering written notice of acceptance of the terms of the proposed exclusive
purchaser opportunity to QPAGOS within fifteen (15) days after delivery of the
Transaction Notice.  Newco’s rights thereunder will not be assignable (except to
an affiliate) and shall be subject to QPAGOS and Newco entering into a
definitive agreement with respect to the proposed new exclusive purchaser
opportunity identified in the Transaction Notice within 45 days of said notice. 
The Supply Agreement shall provide that in the event QPAGOS and Newco are unable
to enter into a definitive agreement with respect to the proposed new exclusive
purchaser opportunity identified in the Transaction Notice within 45 days of
said notice, Newco’s right of first refusal with respect to that exclusive
purchaser’s opportunity shall terminate.

 
7

--------------------------------------------------------------------------------

 
7.5
Non-Competition. Neither Newco, DPL nor IPS shall, directly or indirectly: (i)
engage in a business or enterprise (either as proprietor, partner, employee,
agent, consultant, or controlling stockholder) that sells, licenses, markets or
uses any kiosks or electronic payments products or services competitive to the
products or services offered by or available through QPAGOS (herein, a
“competing business”) or (ii) solicit or attempt to solicit sales or licenses of
products or services for any competing businesses, or interfere with, or disrupt
or attempt to disrupt the relationship (contractual or otherwise) between QPAGOS
and its customers, suppliers, distributors, agents, consultants, officers or
employees. The parties agree that it would be difficult to measure the damages
to QPAGOS from the breach by of the provisions of this Section 7.5, that injury
to QPAGOS from such breach may be impossible to calculate, and that monetary
damages may therefore be an inadequate remedy; accordingly, the parties agree
that QPAGOS shall be entitled, in addition to all other remedies it might have,
to seek injunctions or other appropriate orders to restrain any such breach
without showing or proving any actual damages. Nothing herein shall be construed
as prohibiting QPAGOS from pursuing any other remedies for such breach or
threatened breach.

ARTICLE VII
CONDITIONS
8.11
Conditions to Obligations of DPL.  The obligations of DPL to consummate its
undertakings in this Agreement are subject to the fulfillment of each of the
following conditions, any or all of which may be waived in whole or in part by
DPL to the extent permitted by applicable law:

(a)          Representations; Warranties; Agreements; Covenants.  The
representations and warranties of QPAGOS and IPS contained in this Agreement
shall have been true and correct in all material respects at the date of this
Agreement and as of the Closing Date, except for representations and warranties
specifically relating to a time or times other than the date of this Agreement
(which shall have been true and correct in all material respects at such time or
times) and except for changes permitted by, or necessitated by compliance with
this Agreement, with the same force and effect as if made on and as of the
Closing Date, and QPAGOS and IPS shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed by them at or prior to the Closing Date.
(b)          Litigation.  On the Closing Date, there shall be in effect no
preliminary or permanent injunction of a court or governmental or regulatory
agency of the United States or the several States of competent jurisdiction
directing that the transactions contemplated herein, or any of them, not be
consummated (collectively, an "Order").
 
8

--------------------------------------------------------------------------------

 
8.12
Conditions to Obligations of QPAGOS.  The obligations of QPAGOS to consummate
its undertakings in this Agreement are subject to the fulfillment of each of the
following conditions, any or all of which may be waived in whole or in part by
QPAGOS to the extent permitted by applicable law:

(b)          Representation; Warranties, Agreements; Covenants.  The
representations and warranties of DPL and IPS contained in this Agreement shall
have been true and correct in all material respects at and as of the Closing
Date, except for representations and warranties specifically relating to a time
or times other than the date hereof (which shall have been true and correct in
all material respects at such time or times), and except for changes permitted
by, or necessitated by compliance with, this Agreement, with the same force and
effect as if made at and as of the Closing Date, and DPL and IPS shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed by them at or prior to the Closing
Date.
(b)          Order.  On the Closing Date, there shall be in effect no Order.
8.3
Conditions to Obligations of IPS.  The obligations of IPS to consummate its
undertakings in this Agreement are subject to the fulfillment of each of the
following conditions, any or all of which may be waived in whole or in part by
IPS to the extent permitted by applicable law:

(c)          Representation; Warranties, Agreements; Covenants.  The
representations and warranties of DPL and QPAGOS contained in this Agreement
shall have been true and correct in all material respects at and as of the
Closing Date, except for representations and warranties specifically relating to
a time or times other than the date hereof (which shall have been true and
correct in all material respects at such time or times), and except for changes
permitted by, or necessitated by compliance with, this Agreement, with the same
force and effect as if made at and as of the Closing Date, and DPL and QPAGOS
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed by them at or prior to
the Closing Date.
 
9

--------------------------------------------------------------------------------

 
(b)          Order.  On the Closing Date, there shall be in effect no Order.


ARTICLE IX
INDEMNIFICATION
9.13
Indemnity Against Claims.  Each of DPL, QPAGOS and IPS shall indemnify and hold
Newco and the other parties hereto harmless from and against the following:

(d)          Any and all liabilities, losses, damages, claims, costs and
reasonable expenses suffered by Newco or the other parties hereto resulting from
any misrepresentation, breach of any warranty, or non-fulfillment of any
covenant or agreement on the part of DPL, QPAGOS or IPS, respectively, contained
in this Agreement or in any statement, attachment, schedule, exhibit or
certificate furnished or to be furnished pursuant hereto or in connection with
the transactions contemplated hereby; and
(b)          Any and all arbitration proceedings, suits, demands, assessments or
judgments, costs and reasonable expenses (including reasonable attorneys' fees)
incident to any of the foregoing.


ARTICLE X
TERMINATION
10.14
Termination.  In the event that, for any reason, the Closing contemplated by
this Agreement has not been completed by July 1,  2018, and unless otherwise
extended in writing and signed by the parties hereto, this Agreement shall
terminate.

ARTICLE XI
GENERAL
11.15
Nature and Survival of Representations, Etc.  All statements contained in any
schedule, certificate or other instrument annexed hereto or delivered in
connection herewith or made by DPL, QPAGOS or IPS pursuant to this Agreement or
in connection with the transactions contemplated hereby shall be deemed
representations and warranties hereunder by DPL, QPAGOS or IPS, as the case may
be.  All representations, warranties and agreements made by DPL, QPAGOS and IPS
in this Agreement or pursuant hereto shall survive the Closing for a period of
one (1) year.

 
10

--------------------------------------------------------------------------------

 
11.16
Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered personally, sent by email or
facsimile transmission or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally,
sent by email, sent by facsimile transmission (with confirmation of receipt),
or, if mailed, two (2) days after the date of deposit in the United States mail,
if addressed:

(e)
in the case of DPL, to:



Digital Power Lending, LLC
201 Shipyard Way
Newport Beach, California 92663
Attention:   William Corbett, Manager
with a copy to:


Lewis Brisbois Bisgaard Smith          , LLP
333 Bush Street, Suite 1100
San Francisco, CA  94104
Attention: Daniel B. Eng



(f)
in the case of QPAGOS, to:



QPAGOS
Paseo del la Reforma 404 Piso 15 PH
Col. Juarez, Del. Cuauhtémoc
Mexico, D.F. C.P. 06600
Attention:  Mr. Gaston Pereira


with a copy to:


Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174
Attention:  Hank Gracin, Esq.



(c)
in the case of IPS, to:

 
11

--------------------------------------------------------------------------------

 
or to such other address or to such other person as DPL, QPAGOS or IPS shall
have last designated by notice to the other party given as herein provided.
11.17
Modification.  This Agreement, together with the exhibits annexed hereto,
contains the entire agreement between the parties hereto with respect to the
transactions contemplated herein and there are no agreements, warranties or
representations which are not set forth or otherwise expressly incorporated
herein.  All prior negotiations, agreements and understandings are superseded
hereby.  This Agreement may not be modified or amended except by an instrument
in writing signed by or on behalf of the parties hereto.

11.18
Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to agreements
made and to be performed entirely within that State.

11.5
Binding Effect; Assignment.  This Agreement shall be binding upon the parties
and inure to the benefit of the respective successors and assigns of the parties
hereto; provided, however, that this Agreement and all rights hereunder may not
be assigned by any party hereto except by or with the prior written consent of
the other party.

11.6
Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

11.7
Paragraph Headings.  The paragraph and section headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

11.8
Transaction Expenses.  The parties hereto shall each be responsible for the
payment of (and shall indemnify and hold the other party hereto harmless
against) any and all of its own expenses, including without limitation the fees
and expenses of counsel, accountants and other advisers, arising out of or
relating directly or indirectly to the transactions contemplated by this
Agreement, whether or not such transactions are consummated in whole or in part.

 
12

--------------------------------------------------------------------------------

 
11.9
Attorneys' Fees.  In the event of any arbitration or suit to enforce any of the
terms of this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees and all other reasonable costs and expenses of such
arbitration or suit including, without limitation, all expenses of investigation
and preparation.

 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
Digital Power Lending, LLC
 
 
 
 
 
 
 
By: 
/s/ William Corbett
 
 
William Corbett, Manager
 
 
 
     
 
QPAGOS
 
 
 
       
By: 
/s/ Gaston Pereira
    Gaston Pereira, Chief Executive Officer           Innovative Payment
Systems, Inc.                  
By: 
/s/ Greg Rovner
    Greg Rovner

 
 
 

--------------------------------------------------------------------------------